h

O'\Ul

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

McGREGOR W. SCOTT

United States Attorney
MATTHEW M. YELOVICH
ROGER YANG

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

An<>meys for Plaimiff
United States of America

F|LED

APR 214 2019

¢LERK

EAs .u.s. D:sTch `
w T'ERN DlSTRlcT oF c IFC'HV|A
DEPUTY LERK

IN THE UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE APPLICATION

OF THE UNITED STATES OF AMERICA

FOR SEARCH WARRANTS CONCERNING:

8744 Vytina Drive, Elk Grove, CA

10170 Patti Way, E1k Grove, CA

7960 Tierra Glen Way, Sacramento, CA
9043 Pembridge Drive, Elk Grove, CA
9445 Medstead Way, Elk Grove, CA

7661 Fey Way, Elk Grove, CA

8061 Maybelline Way, Sacramento, CA
8885 Monterey Oaks Drive, Elk Grove, CA
4713 Laguna West Way, Elk Grove, CA
6426 Fuego Way, Elk Grove, CA

 

 

CASE NOS.

2:18-SW-0226 EFB,
2:18-SW-0227 EFB,
2:18-SW-0228 EFB,
2:18-SW-0229 EFB,
2:18~SW-0230 EFB,
2:18-SW-0231 EFBV,
2:18-SW-0232 EFB,
2:18-SW-0233 EFB,
2:18-SW-0234 EFB,
2:18-SW-0235 EFB

[PRG?OS'ED'] ORDER TO UNSEAL SEARCH

WARRANTS AND SEARCH WARRANT
AFFIDAVIT S

Upon application of the United States of America and good cause having been Shown,

.///

///

[PROPOSED] ORDER TO UNSEAL SEARCH WARRANTS

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

IT IS HEREBY ORDERED that the files in the above-captioned matters be, and are, hereby

ordered unsealed.

Dated; '1 jur/2213 @/\M//>/{a~,

 

 

The Honorable Carolyn K. Delan
UNITED STATES MAGISTRA E JUDGE

[PRoPoSED] ORDER To UNSEAL SEARCH WARRANTS

 

 

